Title: From Thomas Jefferson to Henry Remsen, 31 December 1800
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Washington Dec. 31. 1800.

I see advertised by Campbell 124. Pearl street, Scatcherd’s pocket bible, bound in Marocco. it is an edition which I have long been wishing to get, to make part of a portable library which the course of my life has rendered convenient. will you be so good as to get a copy for me and forward by post, sending a note of the price which shall be immediately remitted with the annual subscription for the Republican watchtower. I expect the book is dear for it’s size. cover it securely if you please with strong paper to save it from rubbing. mr Denniston has more frequently latterly sent me his daily paper instead of the Repub. Watch T. it is not as agreeable on account of it’s volume, and as I bind up my papers at the end of the year—indeed I am obliged to abandon all daily papers on account of their bulk. we have nothing new here except that Congress are resting on their oars. there appears to be a suspension of the public will and councils, until they recieve their permanent impulse. accept assurances of my constant esteem.

Th: Jefferson

